Exhibit 10.3.4
FOURTH AMENDMENT TO OFFICE LEASE AGREEMENT
     THIS FOURTH AMENDMENT TO OFFICE LEASE AGREEMENT (“ Fourth Amendment”) is
made this 2nd day of July 2007, by and between JBG/BC Chase Tower, L.P. a
Delaware limited partnership (“Landlord”), as successor in interest to Chase
Tower Associates, L.L.C., a Delaware limited liability company (“Original
Landlord”), and CAPITALSOURCE FINANCE LLC, a Delaware limited liability company
(“Tenant”).
W I T N E S S E T H:
     WHEREAS, by that certain Office Lease Agreement dated December 8, 2000 (the
“Original Lease”), Landlord leased to Tenant, and Tenant leased from Landlord,
approximately 16,799 square feet of rentable area on the twelfth (12th) floor,
known as Suite 1200 (the “Original Premises”), in the building located at 4445
Willard Avenue, Chevy Chase, Maryland (the “Building”), upon the terms and
conditions set forth in the Lease;
     WHEREAS, by that certain First Amendment to Office Lease Agreement dated
May 10, 2002 (the “First Amendment”), Landlord leased to Tenant, and Tenant
leased from Landlord, an additional 7,463 square feet of rentable area located
on the eleventh (11th) floor of the Building and known as Suite 1130 (the
“Expansion Space”), and the parties extended the term of the Original Lease,
upon the terms and conditions more specifically set forth therein;
     WHEREAS, by that certain Second Amendment to Office Lease Agreement dated
February 4, 2003 (the “Second Amendment”), Landlord leased to Tenant, and Tenant
leased from Landlord, an additional 19,290 square feet of rentable area located
on the sixth (6th) floor of the Building and known as Suite 600 (the “Second
Expansion Space”), and the parties extended the term of the Original Lease, upon
the terms and conditions more specifically set forth therein;
     WHEREAS, by that certain Third Amendment to Office Lease Agreement dated
August 3, 2003 (the “Third Amendment”), Landlord leased to Tenant, and Tenant
leased from Landlord, an additional 21,439 square feet of rentable area located
on the fifth (5th) floor of the Building and known as Suite 500 (the “Third
Expansion Space”), upon the terms and conditions more specifically set forth
therein;
     WHEREAS, the Original Lease, the First Amendment, the Second Amendment and
the Third Amendment are hereinafter collectively referred to as the “Lease”;
     WHEREAS, Tenant desires to lease from Landlord, and Landlord desires to
lease to Tenant an additional 5,978 square feet of rentable area located on the
seventh (7th) floor of the Building and known as Suite 710 (the “Fourth
Expansion Space”), upon the terms and conditions hereinafter set forth;

 



--------------------------------------------------------------------------------



 



     WHEREAS, Landlord and Tenant desire to amend the Lease to reflect their
understanding and agreement with regard to the lease of the Fourth Expansion
Space, and to otherwise amend the Lease, as more particularly set forth herein.
     NOW, THEREFORE, for and in consideration of the mutual promises herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto mutually agree
as follows:
     1. Any capitalized terms used in this Fourth Amendment and not otherwise
defined herein shall have the meanings ascribed to them in the Lease.
     2. The Lease is hereby amended by adding thereto a new Article XXXII, to
read as follows:
“ARTICLE XXXII
FOURTH EXPANSION SPACE
     32.1. Term. Landlord hereby leases unto Tenant, and Tenant hereby leases
from Landlord, approximately 5,978 square feet of rentable area (the ‘Fourth
Expansion Space’) located on the seventh (7th) floor of the Building, which
Fourth Expansion Space is hereby agreed to be that certain space which is shown
on Exhibit R attached hereto and made a part hereof and known as Suite 710, for
a term (the ‘Fourth Expansion Space Term’) commencing on the later of (a) the
earlier of (i) February 1, 2008 or (ii) the date on which Tenant commences
beneficial use of the Fourth Expansion Space, or (b) the day following the date
on which the existing tenant vacates the Fourth Expansion Space (such date as is
determinable pursuant to this Section 32.1 being hereinafter referred to as the
‘Fourth Expansion Space Commencement Date’) and continuing through and including
11:59 p.m. on May 31, 2013 (the ‘Fourth Expansion Space Expiration Date’),
unless earlier terminated pursuant to the provisions of this Lease. In the event
the term of the Lease is hereafter extended for any period beyond its currently
scheduled expiration date, Tenant shall have the right to elect either to have
the Fourth Expansion Space remain a part of the Premises demised under the Lease
during such extension period or to have the Fourth Expansion Space omitted from
the Premises demised under the Lease during such extension period. Such election
shall be made by Tenant at the time Landlord and Tenant enter into a written
agreement extending the term of the Lease.
     32.2. ‘As-Is’ Condition. Tenant accepts the Fourth Expansion Space in its
‘as-is’ condition as of the Fourth Expansion Space Commencement Date. Landlord
shall have no obligation to make any improvements or alterations to the Fourth
Expansion Space.
     32.3 Fourth Expansion Space Base Rent. In addition to the Base Rent for the
Premises (i.e., the Original Premises, the Expansion Space, the Second Expansion
Space and the Third Expansion Space) payable pursuant to Section 4.1 hereof, the
First Amendment, the Second Amendment and the Third Amendment,

2



--------------------------------------------------------------------------------



 



commencing on the Fourth Expansion Space Commencement Date and continuing
thereafter throughout the Fourth Expansion Space Term, Tenant covenants and
agrees to pay to Landlord Base Rent for the Fourth Expansion Space in the
following amounts (the ‘Fourth Expansion Space Base Rent’):

                  Fourth             Expansion Space   Fourth Expansion    
Fourth   Base Rent Per Square   Space   Fourth Expansion Expansion Space Lease  
Foot   Base Rent   Space Base Rent Year   Per Annum   Per Annum   Per Month
1
  $49.50   $295,911.00   $24,659.25
2
  $50.99   $304,818.22   $25,401.52
3
  $52.52   $313,964.56   $26,163.71
4
  $54.10   $323,409.80   $26,950.82
5
  $55.72   $333,094.16   $27,757.85
6
  $57.39   $343,077.42   $28,589.79

     A ‘Fourth Expansion Space Lease Year’ shall mean that period of twelve
(12) consecutive calendar months that commences on the Fourth Expansion Space
Commencement Date, and each consecutive twelve (12) month period thereafter. The
earliest such twelve (12) month period shall be referred to as ‘Fourth Expansion
Space Lease Year 1,’ and each of the following Fourth Expansion Space Lease
Years shall be similarly numbered for identification purposes. The Fourth
Expansion Space Base Rent shall be payable by Tenant at the same times and in
the same manner as set forth in this Lease with respect to the payment of Base
Rent.
     32.4 Increased Operating Expenses and Increased Real Estate Taxes with
respect to the Fourth Expansion Space. In addition to Tenant’s proportionate
share of Increased Operating Expenses and Tenant’s proportionate share of
Increased Real Estate Taxes payable with respect to the Original Premises, the
Expansion Space, the Second Expansion Space and the Third Expansion Space
pursuant to the terms of this Lease, commencing on the first anniversary of the
Fourth Expansion Space Commencement Date, and for each calendar year of the
Fourth Expansion Space Term, Tenant shall pay to Landlord, in the manner
provided in Article V of this Lease, Tenant’s proportionate share of Increased
Operating Expenses for the Fourth Expansion Space for the calendar year and
Tenant’s proportionate share of Increased Real Estate Taxes for the Fourth
Expansion Space for the calendar year. ‘Tenant’s proportionate share of
Increased Operating Expenses for the Fourth Expansion Space for the calendar
year’ shall equal the product of 2.73% multiplied by the amount by which the
total of Operating Expenses for the calendar year exceeds the Operating Expenses
incurred during calendar year 2008; and Tenant’s proportionate share of Real
Estate Taxes for the Fourth Expansion Space for the calendar year’ shall equal

3



--------------------------------------------------------------------------------



 



2.62% multiplied by the amount by which the total of Real Estate Taxes for the
calendar year exceeds Real Estate Taxes for calendar year 2008; provided,
however, that for the calendar year during which the Fourth Expansion Space Term
begins and ends, the Operating Expenses and Real Estate Taxes for the Fourth
Expansion Space shall be prorated based upon the greater of (i) the number of
days during such calendar year that this Lease is in effect or (ii) the number
of days that Tenant actually occupies the Fourth Expansion Space or any portion
thereof.
     32.5 Incorporation of Fourth Expansion Space Into the Premises. Except as
otherwise herein expressly provided, the Fourth Expansion Space shall be deemed
a part of the Premises for all purposes of this Lease, such that both Landlord
and Tenant shall have such respective rights and obligations with respect to the
Fourth Expansion Space as apply to the remainder of the Premises.”
     3. Landlord and Tenant acknowledge that Tenant’s right of second offer
described in Article XXXI of the Lease has been satisfied by the lease to Tenant
of the Fourth Expansion Space and that Article XXXI of the Lease is of no
further force or effect.
     4. The definition of “Parking Permits” in Section 1.17 of the Lease is
hereby amended with respect to all periods beginning on and after the Fourth
Expansion Space Commencement Date by inserting the following language at the end
thereof:
     “Notwithstanding the foregoing, commencing on the Fourth Expansion Space
Commencement Date, Tenant shall have the right to use an additional ten
(10) Parking Permits as provided in Article XXIV of this Lease.”
     5. If requested by Landlord at any time during the Term, Tenant shall
promptly execute a declaration in the form attached hereto as Exhibit D-4.
     6. The Lease is further amended by inserting therein Exhibit D-4 and
Exhibit R attached hereto, which Exhibit D-4 and Exhibit R are hereby
incorporated into the Lease by reference.
     7. Landlord and Tenant represent and warrant to each other that the person
signing this Fourth Amendment on its behalf has the requisite authority and
power to execute this Fourth Amendment and to thereby bind the party on whose
behalf it is being signed.
     8. Landlord and Tenant represent and warrant to each other that neither of
them has employed any broker in procuring or carrying on any negotiations
relating to this Fourth Amendment. Landlord and Tenant shall indemnify and hold
each other harmless from any loss, claim or damage relating to the breach of the
foregoing representation and warranty by the indemnifying party.
     9. Except as expressly amended and modified herein, all terms, conditions
and provisions of the Lease shall remain unmodified and in full force and
effect. In the event of any conflict between the terms and conditions of the
Lease and the terms and conditions of this

4



--------------------------------------------------------------------------------



 



Fourth Amendment, the terms and conditions of this Fourth Amendment shall govern
and control.
     IN WITNESS WHEREOF, Landlord and Tenant have executed this Fourth Amendment
to Office Lease Agreement as of the day and year first hereinabove written.

                                                      LANDLORD:            
 
                                    WITNESS:           JBG/BC CHASE TOWER, L.P.,
a Delaware
limited partnership    
 
                                                    By:   JBG/BC GP, L.L.C., a
Delaware
limited liability company                         Its General Partner    
 
                                                        By:   JBG/Recap Manager,
L.L.C., a Delaware
limited liability company                             Its Managing Member    
 
                                                            By:   JBG/Company
Manager, L.L.C., a
Delaware limited liability company                                 Its Managing
Member    
 
                                    By:   /s/ Christine E. Mulshine            
  By:   /s/ Brian J. Fitzgerald                                  
 
                          Name:   Brian J. Fitzgerald    
 
                          Its:        
 
                             
 
   
 
                                   

                                                TENANT            
 
                                    WITNESS:           CAPITALSOURCE FINANCE
LLC, a Delaware limited liability company    
 
                                    By:   /s/ Christine E. Mulshine   By:   /s/
John K. Delaney [SEAL]                           Name:   Christine E. Mulshine  
    Name:   John K. Delaney  
 
  Its:             Its:   Chief Executive Officer                              
     

5